Title: To George Washington from William Heath, 20 October 1780
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     West point October 20th 1780
                  
                  As the season is growing cold and the men beginning to build
                     chimneys in their Tents, I have thought it best, as it respects the comfort of
                     the Troops, œconomy in Fuel and preservation of the tents, to put the troops
                     in quarters—I have cantoned them as follows—the artillery where they were the
                     last year. The New jersey Brigade in the great Barrack—this Brigade assigned to
                     the defence of Fort Putnam, Wyllys, and Webb The New York brigade to hutt near
                     Redoubt No. 3—this Brigade assigned to the defence of Redoubts No. 1. 2
                     & 3. & 4 General Starks’s Brigade in the Barracks within the
                     old lines of Fort Clinton, and assigned to the defence of that Fort. I purpose
                     erecting a Barrack on Constitution island capable of containing about one
                     hundred men, encamp a few Troops of the late General Poor’s Brigade near the
                     North and middle Redoubts for the present, and order the Remainder of that
                     brigade to hut either near Soldiers Fortune or the place where General Glover
                     hutted the last year. I find that there are two small Regiments at Verplanks
                     and Stony points, with a much greater proportion of officers than men. I have
                     thought that two Captains one to be on each side, with about fifty or Sixty men
                     exclusive of the artillery men, and a major to command the whole, Regulate the
                     post &c. might be sufficient, and the Corps now at the posts be
                     removed. I observe by the instructions that in case of the appearance of a
                     serious attack on the posts at Kings ferry, the Stores and troops are to be
                     drawn off—but is there not some danger that this may be done too soon, or too
                     late? and I beg leave to submit to your Excellency whether such a Garrison as I
                     have mentioned, or such other as your Excellency may think proper, with proper
                     Stores &c., should be instructed to hold the post and defend it to the
                     last extremity? this, even if the Garrison was finally to be taken might answer
                     valuable purposes to the posts above. I have the honor to be With the greatest
                     respect Your Excellency’s Most obedient Servant 
                  
                     W. Heath
                  
               